DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As per the instant Application 16/883,916, the examiner acknowledges the claim amendments dated 5/16/2022. At this point, claim 2 is cancelled. Claims 1 and 3-20 are allowable. 
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for marking of allowable subject matter of independent claims 1, 8 and 15, in the instant application is the combination with the inclusion in these claims of the limitations of an apparatus comprising:
“…wherein the second volatile memory unit comprises one or more temporary storaqe reqions and a plurality of non- temporarv storaqe regions, and wherein the controller is configured to: receive one or more commands to write data to a first zone of the plurality of zones; generate change log data for the first zone in a first temporary storage region of the one or more temporary storage regions in the second volatile memory unit; copy previously written delta data for the first zone from the first volatile memory unit to a first non-temporary storaqe reqion of the plurality of non- temporary storage regions of the second volatile memory unit upon receiving the one or more commands to write data to the first zone; update the previously written delta data with the change log data in the first non-temporary storaqe region; and copy the change log data for the first zone to the non-volatile storage unit upon experiencing a power failure event while updating the previously written delta data with the change log data”.
The closest prior art Lee et al., US PGPUB 2020/0293401 –where the processor 110, may be configured to first store the data chunk B14 in the first memory 120 and then generate the first parity data of the first data stream; a plurality of slots may be defined in the first memory 120 and configured to store the parity data and/or the intermediate parity data on the multi-stream data (Paragraphs 0056-0059) but not the specific limitations as recited.
Further, the prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including, as for claims 8-20, the limitations of claim 8: wherein each zone of the plurality of zones comprises a plurality of erase blocks; a first volatile memory unit comprising a plurality of ranks, wherein the plurality of ranks are divided into one or more sections; and a controller coupled to the non-volatile storage unit and the first volatile memory unit, the controller comprising a second volatile memory unit, wherein the second volatile memory unit comprises one or more temporary storage regions and a plurality of non- temporary storaqe regions, and wherein the controller is configured to: receive one or more write commands to write data to one or more zones of the plurality of zones; update delta data associated with at least one zone of the one or more zones for each of the one or more write commands received in a temporary storaqe region of the one or more temporary storage regions of the second volatile memory unit, and for the limitations of claim 15: wherein each zone of the plurality of zones comprises a plurality of erase blocks; a first volatile memory unit comprising a plurality of ranks, wherein the plurality of ranks are divided into one or more sections; and a controller coupled to the non-volatile storage unit and the first volatile memory unit, the controller comprising a second volatile memory unit, wherein the second volatile memory unit comprises one or more temporary storage regions and a plurality of non- temporary storaqe regions, and wherein the controller is configured to: receive one or more write commands to write data to one or more zones of the plurality of zones; update delta data associated with at least one zone of the one or more zones for each of the one or more write commands received in a temporary storaqe region of the one or more temporary storage regions of the second volatile memory unit.
Dependent claim(s)  3-7, 9-14 and 16-20 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1, 8 and 15 upon which claims 3-7, 9-14 and 16-20 depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.ALT.,Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135